Title: To George Washington from Jeremiah Olney, 20 May 1782
From: Olney, Jeremiah
To: Washington, George


                        
                            Sir
                            Providence 20th May 1782
                        
                        Soon after I had the Honor of addressing your Excellency 18th Ulto—your favr of 9th April Came to hand
                            permitting me to Remain in the State untill Your Excellency’s Further pleasure—by which I am particularly oblig’d as Mrs
                            Olney’s Indisposition unhappily Seems to Increase—I have the pleasure to inform your Excellency
                            that 220 Recruits are muster’d—that 204 have already march’d—the greater part of which I presume have Joyn’d the Regmt—there is 39 Wanting to Compleat this States Quota—it being attended with difficulty to procure men at present—I am
                            Inclin’d to think the Delinquent Classes will Generally pay the fines Requir’d in the act of Assembly—I have the painfull
                            mortification to inform your Excellency that Ensg. Johnson (who was appointed by the State in Augt of 81 & Joyn’d
                            the Regmt, in Feby last) has most shamefully deserted from his arrest which I am inform’d was Ocation’d by his
                            ungentlemanlike Behavour towards Majr Genl Lincoln—he has been in Town Ten days but I was unacquainted with the manner of
                            his Leaving the Regmt, ’till yesterday when I immediately Communicated it to his Honr the Lieut. Govr who advis’d me to
                            Confine him which was accordingly don—his Conduct being Intirely unpresedent’d, I feel myself much Embarras’d with this
                            Disagreeable affair, and disire your Excellencie’s particular Instructions Respecting the measures I am to pursue with
                            him.
                        This will be deliver’d your Excellency by the Bearrer David Hoell Esqr. who is Elected a Deligate to
                            Represent this State in Congress the Ensuing year—he is a Gentleman of approv’d abilities and Integrity—and is Greatly
                            Esteem’d for his patriotism throughout the State—I therefore beg leave to Introduce him (as a Gentleman of merrit) to
                            your Excellencies Friendly Notice. I have the Honor to be with Great Esteem Your Excellencies Most Obedt Sert
                        
                            Jereh Olney

                        
                    